Citation Nr: 0704620	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the overpayment of VA education benefits in the 
calculated amount of $10,695.60 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law 


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel





INTRODUCTION

The veteran served on active duty from September 1988 in 
August 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision of the VARO that 
retroactively terminated the veteran's VA educational 
benefits, which created an overpayment in the amount of $10, 
695.60.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his VA Form 9, received in August 2004, the veteran 
checked a box, indicating that he wished to have a Board 
hearing in Washington, D.C.  He later clarified in a February 
2005 statement that he wanted a Board hearing at the Manila 
Regional Office (i.e. a Travel Board hearing).  A hearing was 
thereafter scheduled to take place at the VA Central Office 
in Washington, D.C., in January 2007, however neither the 
veteran nor his representative appeared.  A Travel Board 
hearing, however, has not been scheduled.  

Accordingly, the case is remanded to the AMC/RO for the 
following action:

The AMC/RO should schedule the veteran 
for a Travel Board hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


